ORDER

PER CURIAM.
Appellant, Gerard Geiler, appeals from the September 10, 1992, order of the Circuit Court of Perry County dissolving his marriage to respondent, Angela D. Sullivan-Geiler, granting custody of the minor child to respondent, and dividing the marital property. We affirm.
The order of the trial court is supported by substantial evidence and is not against the weight of the evidence. In addition, no error of law appears. As we find an opinion would have no precedential value, we affirm the trial court’s order pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.